Exhibit 10.2

GLOBAL AMENDMENT TO

GRANT NOTICES AND AWARD AGREEMENTS

UNDER THE AMENDED AND RESTATED

ROSEHILL RESOURCES INC.

LONG-TERM INCENTIVE PLAN

This Global Amendment to Grant Notices and Award Agreements under the Amended
and Restated Rosehill Resources Inc. Long-Term Incentive Plan is hereby adopted
by Compensation Committee (the “Committee”) of the board of directors of
Rosehill Resources Inc., a Delaware corporation (the “Company”), as of July 23,
2018 (the “Effective Date”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended and Restated Rosehill
Resources Inc. Long-Term Incentive Plan (as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Plan”).

WHEREAS, the Company has previously granted Restricted Stock Units and
Performance Share Units under the Plan to Participants pursuant to the terms and
conditions of Restricted Stock Unit Grant Notices and Restricted Stock Unit
Agreements, Performance Share Unit Grant Notices and Performance Share Unit
Agreements, and Cash-Settled Restricted Stock Unit Grant Notices and
Cash-Settled Restricted Stock Unit Agreements, as applicable, between the
Company and each such Participant (collectively, the “Outstanding Award
Agreements”);

WHEREAS, pursuant to the Plan and the Outstanding Award Agreements, the terms
and conditions of the Outstanding Award Agreements may be amended without the
consent of any Participant, provided that such amendment does not materially
reduce the rights of any Participant who holds an Award subject to such
amendment; and

WHEREAS, the Committee desires to amend each Outstanding Award Agreement to
provide for accelerated vesting under certain circumstances as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, effective as of the Effective
Date, the Outstanding Award Agreements are hereby amended as follows:

1. Notwithstanding anything to the contrary in any Outstanding Award Agreement:

(a) With respect to each Award expressly described on Schedule A hereto:

(i) such Award shall immediately become fully vested (determined based on target
performance for awards then subject to a performance requirement (other than
continued employment or service by the Participant)) if the employment of the
Participant holding such Award is terminated by the Company or any of its
Affiliates without Cause (as defined in the applicable Outstanding Award
Agreement) or for Good Reason (as defined in the applicable Outstanding Award
Agreement) within the 24-month period following the consummation of a Change in
Control (as defined below);

(ii) such Award shall immediately become fully vested (determined based on
target performance for awards then subject to a performance requirement (other
than continued employment or service by the Participant)) in the event such
Award is not assumed, exchanged, substituted or otherwise continued in
connection with or immediately following the consummation of a Change in Control
so long as the Participant holding such Award remains continuously employed by
the Company or one of its Affiliates through the date on which such Change in
Control is consummated; and



--------------------------------------------------------------------------------

(iii) such Award shall immediately become vested (determined based on target
performance for awards then subject to a performance requirement (other than
continued employment or service by the Participant)) upon the termination of the
applicable Participant’s employment with the Company or an Affiliate due to such
Participant’s Disability (as defined below) or death; provided, however, that if
any such Award is subject to a performance requirement (other than continued
employment or service by the Participant), then the target number of shares of
Stock subject to such Award shall immediately become vested on the date of such
termination.

(b) With respect to each Award that is not expressly described on Schedule A:

(i) such Award shall immediately become fully vested (determined based on target
performance for awards then subject to a performance requirement (other than
continued employment or service by the Participant)) if the employment of the
Participant holding such Award is terminated by the Company or any of its
Affiliates without Cause (as defined below) within the 24-month period following
the consummation of a Change in Control (as defined below);

(ii) such Award shall immediately become fully vested (determined based on
target performance for awards then subject to a performance requirement (other
than continued employment or service by the Participant)) in the event such
Award is not assumed, exchanged, substituted or otherwise continued in
connection with or immediately following the consummation of a Change in Control
so long as the Participant holding such Award remains continuously employed by
the Company or one of its Affiliates through the date on which such Change in
Control is consummated; and

(iii) such Award shall immediately become fully vested (determined based on
target performance for awards then subject to a performance requirement (other
than continued employment or service by the Participant)) upon the termination
of the applicable Participant’s employment with the Company or an Affiliate due
to such Participant’s Disability (as defined below) or death; provided, however,
that if any such Award is subject to a performance requirement (other than
continued employment or service by the Participant), then the target number of
shares of Stock subject to such Award shall immediately become vested on the
date of such termination.

2. As used herein, the term “Change in Control” shall mean the occurrence of any
of the following events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of either (x) the then-outstanding shares of Stock (the “Outstanding
Stock”) or (y) the combined

 

2



--------------------------------------------------------------------------------

voting power of the then-outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, that the following acquisitions shall not constitute a
Change in Control: (i) any such acquisition directly from the Company; (ii) any
such acquisition by the Company; (iii) any such acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries; (iv) any such acquisition by an individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
identified in Item 12 of the Company’s Form 10-K for the fiscal year ended
December 31, 2017 as beneficially owning more than 10% of the Outstanding Stock;
or (v) any such acquisition pursuant to a transaction that complies with clauses
(i), (ii) and (iii) of paragraph (c) below;

(b) The individuals constituting the Board on the Effective Date (the
“Incumbent Directors”) cease for any reason (other than death or disability) to
constitute at least majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election, by the Company’s stockholders was approved by a vote
of at least two-thirds of the Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination) will be
considered as though such individual were an Incumbent Director, but excluding,
for purposes of this proviso, any such individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest with respect
to election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a “person” (as used in Section 13(d)
of the Exchange Act), in each case, other than the Board, which individual, for
the avoidance of doubt, shall not be deemed to be an Incumbent Director for
purposes of this definition, regardless of whether such individual was approved
by a vote of at least two-thirds of the Incumbent Directors;

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (i) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities that
represent or are convertible into more than 50% of, respectively, the
then-outstanding shares of common stock or common equity interests and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of members of the board of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns the Company, or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (ii) no individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act), excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) sponsored or maintained by the
Company or such entity resulting from such Business Combination, beneficially
owns, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock or common equity interests of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
the members of the board of directors or other governing body of such entity
except to the extent that such ownership results solely from

 

3



--------------------------------------------------------------------------------

ownership of the Company that existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors or similar
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award that provides for the deferral of compensation
that is subject to the Nonqualified Deferred Compensation Rules, then, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (a), (b), (c) or
(d) above with respect to such Award shall not be considered to be a Change in
Control under the Plan for purposes of payment of such Award unless such event
also constitutes a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5), and, with respect to the holder of such Award, to the
extent required to comply with the Nonqualified Deferred Compensation Rules.

3. As used herein, the term “Disability” shall mean “disability” (or a word of
like import) as defined under any written employment agreement entered into by
and between the Participant and the Company or an Affiliate, as applicable, or,
in the absence of such an agreement or definition, a Disability shall exist if
the Participant is unable to perform the essential functions of the
Participant’s position (after accounting for any reasonable accommodation, if
applicable and required by law), due to an illness or physical or mental
impairment or other incapacity that continues, or can reasonably be expected to
continue, for a period in excess of 120 consecutive days or 180 days in any
12-month period, whether or not consecutive. The determination of whether the
Participant has incurred a Disability shall be made in good faith by the
Company.

4. For purposes of Section 1(b)(i) hereof, the term “Cause” shall mean: (a) the
Participant’s breach of any applicable Award Agreement or any other written
agreement between the Participant and the Company or an Affiliate, including the
Participant’s breach of any representation, warranty or covenant made under any
such agreement, or the Participant’s breach of any policy or code of conduct
established by the Company or an Affiliate and applicable to the Participant;
(b) the commission of an act of gross negligence, willful misconduct, breach of
fiduciary duty, fraud, theft or embezzlement on the part of the Participant;
(c) the commission by the Participant of, or conviction or indictment of the
Participant for, or plea of nolo contendere by the Participant to, any felony
(or state law equivalent) or any crime involving moral turpitude; or (d) the
Participant’s failure or refusal, other than due to disability, to perform the
Participant’s obligations pursuant to this Agreement, any employment agreement
with the Company or an Affiliate, as applicable, or to follow any lawful
directive from the Company, as determined by the Company.

5. Except as expressly amended hereby, each of the Outstanding Award Agreements
shall remain in full force and effect and is specifically ratified and
reaffirmed.

[Remainder of Page Intentionally Blank]

 

4



--------------------------------------------------------------------------------

SCHEDULE A

 

  •   All outstanding Awards granted to those employees of the Company or any
Affiliate providing services to the Company or an Affiliate in the position of
Vice President or a more senior position.

SCHEDULE A TO

GLOBAL AMENDMENT TO

GRANT NOTICES AND AWARD AGREEMENTS

UNDER THE AMENDED AND RESTATED

ROSEHILL RESOURCES INC.

LONG-TERM INCENTIVE PLAN